       Case: 4:21-mj-06019-CEH Doc #: 9 Filed: 01/21/21 1 of 1. PageID #: 25




                      IN THE UNITED STATES DISTRICT COURT
                           NORTHERN DISTRICT OF OHIO
                                EASTERN DIVISION


 UNITED STATES OF AMERICA,                      )     Case No. 4:21 MJ 6019
                                                )
        Plaintiff,                              )
                                                )     MAGISTRATE JUDGE
        v.                                      )     CARMEN E. HENDERSON
                                                )
 OLIVER SMITH,                                  )     ORDER OF DETENTION PENDING
                                                )     HEARING
        Defendant.                              )
                                                )

       Upon motion for a continuance pursuant to Title 18, United States Code, Section 3142(f),

made by counsel for defendant and/or the government, it is hereby ordered that a preliminary and

detention hearing is set for Tuesday, January 26, 2021 at 2:00 PM before Magistrate Judge Carmen

E. Henderson at 337 U.S. Courthouse, 125 Market St., Youngstown, OH 44503 via Video

Conference.

       It is further ordered pending this hearing the Defendant shall be held in custody by the

United States Marshal and shall be produced for the detention hearing.

       IT IS SO ORDERED.



Dated: January 21, 2021                             ___________________________________
                                                    Carmen E. Henderson
                                                    United States Magistrate Judge
